Citation Nr: 0705260	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-19 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUES


1.  Entitlement to a rating in excess of 30 percent for a 
psychiatric disorder including major depression with panic 
disorder and agoraphobia. 

2.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).  



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1982 to September 2002.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision by the Cheyenne Regional Office (RO) of 
the Department of Veterans Affairs (VA) that, among other 
things, granted service connection for major depression with 
panic disorder and agoraphobia and GERD and assigned a 30 
percent and 10 percent rating, respectively, effective 
October 1, 2002.  The veteran specifically limited his appeal 
to these two issues and they are the only matters currently 
before the Board.  On his June 2005 Form 9, the veteran 
requested a Board hearing.  In subsequent June 2005 
correspondence, the veteran withdrew his hearing request.


REMAND

It appears that pertinent medical records remain outstanding.  
In a May 2005 statement, the veteran indicated that he has 
been treated over the past year for his service-connected 
psychiatric disorder by Dr. G. P., Jr., a private 
psychologist.  Such treatment records have not been 
associated with the claims file, as they may have some 
bearing on the veteran's claim, they should be secured.  In 
the same statement, the veteran also indicated that he 
received periodic treatment for his gastroesophageal reflux 
disease from Cheyenne VA Medical Center (VAMC).  As the last 
dated record is from more than two years ago (February 4, 
2005), more recent treatment records may have some bearing on 
the veteran's claim.  As such records are constructively of 
record, they must be secured.   

At the time of the March 2004 VA mental status examination, 
the veteran's psychiatric disorder did not appear to 
interfere with his functioning at work.  However, in February 
2005 correspondence, Dr. G. P., Jr. advised the veteran to 
avoid going on a work-related trip that could induce high 
levels of anxiety and place him at risk for psychological 
distress that could be temporarily or permanently 
dehabilitating.  As the record suggests that the veteran's 
psychiatric disability has increased in severity since his 
last VA examination in March 2004, a new VA examination is 
indicated.  Also, as a February 2004 VA examination noted 
that the veteran's gastroesophageal reflux seemed to be 
triggered by stress and in May 2005 correspondence the 
veteran indicated that the inability to be able to perform 
certain tasks at work due to stress has contributed to this 
disorder, it is plausible that veteran's gastroesophageal 
reflux has increased in severity since he was last examined 
almost three years ago.  It is also noteworthy that as this 
is an appeal from the initial ratings assigned with the grant 
of service connection, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Contemporaneous VA 
examinations are indicated.  

As the case is being remanded anyway, it should be ensured 
that the appellant has been provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date for the 
claim on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO/AMC should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
psychiatric disorder and GERD from October 
2002 to the present, then obtain records 
of such treatment from all sources 
identified, specifically including, but 
not limited to, Dr. G.P., Jr. and Cheyenne 
VAMC.  

3.  The RO/AMC should arrange for a social 
and industrial survey to ascertain the 
effect the veteran's psychiatric disorder, 
including major depression with panic 
disorder and agoraphobia has on his daily 
functioning.  The RO/AMC should then 
arrange for the veteran to be afforded a 
VA psychiatric examination to ascertain 
the current severity of his psychiatric 
disorder(s).  His claims file must be 
reviewed by the examiner in conjunction 
with the examination.  All findings must 
be reported in detail.  The examiner must 
be furnished a copy of the current 
criteria for rating mental disorders, and 
must comment as to the presence or absence 
of each symptom and findings required 
under the criteria for 50, 70 and 
100 percent ratings, and the frequency and 
severity of each symptom and findings 
noted.  The psychiatrist should comment on 
the effect the psychiatric disorder(s) 
have on the veteran's ability to 
participate in regular employment.  The 
examiner should explain the rationale for 
all opinions given.

4.  The veteran should be afforded a VA 
gastrointestinal disorder examination to 
determine the severity of his service 
connected GERD.  The veteran's claims 
folders must be reviewed by the examiner 
in conjunction with the examination.  Any 
necessary tests should be performed.  As 
irritable bowel syndrome has been 
diagnosed, but is not service-connected, 
the examiner should, to the extent 
possible, distinguish symptoms of the 
service-connected GERD from those due to 
other, non-service-connected, conditions.  
If it is not possible or feasible to make 
this differentiation, please expressly 
indicate this and explain why this cannot 
be done.  The examiner must be furnished a 
copy of the applicable criteria under 38 
C.F.R. § 4.114, Diagnostic Code 7346 
(2006), and must comment as to the 
presence or absence of each symptom and 
findings required under the criteria for 
30 and 60 percent ratings, and the 
frequency and severity of each symptom and 
findings noted.  The examiner must explain 
the rationale for all opinion given.

5.  The RO/AMC should then readjudicate 
the claims.  If either claim remains 
denied, an appropriate supplemental SOC 
should be issued, and the appellant should 
have the opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


